 
 
I 
108th CONGRESS
2d Session
H. R. 5353 
IN THE HOUSE OF REPRESENTATIVES 
 
October 9, 2004 
Mrs. Kelly introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To establish limitations on the utilization and disposal of the Franklin Delano Roosevelt campus of the Department of Veterans Affairs Hudson Valley Health Care System at Montrose, New York, and for other purposes. 
 
 
1.Limitations on utilization and disposal of Franklin Delano Roosevelt Campus of Department of Veterans Affairs Hudson Valley Health Care System, Montrose, New York 
(a)Retention and disposalThe Secretary of Veterans Affairs shall retain the property comprising the Franklin Delano Roosevelt campus of the Department of Veterans Affairs Hudson Valley Health Care System at Montrose, New York, as an element of that system.  
(b)Limitation on enhanced-used leasesThe Secretary may not enter into an enhanced-use lease of the property referred to in subsection (a)(1) unless activities under such lease include the provision of services for veterans, including veterans of limited financial means. 
(c)Preservation of services 
(1)Except as provided in paragraphs (2) and (3), the Secretary shall continue to provide through the facility of the Department of Veterans Affairs at the campus specified in subsection (a) the types and levels of health care services for veterans that are provided through that facility as of the date of the enactment of this Act. 
(2)The Secretary may consolidate or relocate the spinal cord injury unit of the facility referred to in paragraph (1) at or to another location if the Secretary determines that the consolidation or relocation of the unit is in the best interests of veterans. 
(3)The Secretary may modify the types and levels of health care services for veterans that are provided through the facility referred to in paragraph (1) if the Secretary determines that increases in the population of veterans served by that facility warrant such changes. 
(d)Study on housing of low-income veteransThe Secretary shall conduct a study of the need for housing of low-income veterans who are served by the Department of Veterans Affairs Hudson Valley Health Care System. The study shall include an assessment of the feasibility and advisability of utilizing a portion of the property referred to in subsection (a)(1) as a means of addressing the need of such veterans for housing. 
2.Study of Town of Cortlandt Proposal to Transfer Certain Department of Veterans Affairs Facilities to the Town of Cortlandt 
(a)StudyThe Secretary of Veterans Affairs shall conduct a study of the feasibility of implementation of the proposed plan of the Town of Cortlandt, New York, to take title to certain facilities on the FDR Campus (including the pool, theatre, and other recreation facilities and infrastructure facilities, such as roads, sewage treatment plant, and waterfront facilities), subject to the conditions that— 
(1)full use of those facilities be made available to the Secretary for the use of veterans in accordance with the mission of the Department of Veterans Affairs on such days and times as the Secretary requires use of those facilities for such purposes, the remaining time to be used by the Town of Cortlandt for its programs and public functions; and 
(2)the proposed plan would result in a reduction in costs to maintain the facilities that are the subject of the plan and will be beneficial to the veterans being served by the FDR Campus. 
(b)ImplementationIf as a result of the study under subsection (a) the Secretary determines that the proposed plan referred to in that subsection would result in a reduction in costs to maintain the facilities that are the subject of the plan and will be beneficial to the veterans being served by the FDR Campus, the Secretary shall take such steps as necessary to provide for the implementation of the plan. 
(c)FDR CampusIn this section, the term FDR Campus means the property referred to in section 1(a)(1). 
 
